DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16 are pending 
Claims 1-16 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of European Application No. EP17164761.3 filed on 04/04/2017 and PCT Application PCT/EP2018/058629 filed on 04/04/2018. 

Election/Restrictions
Applicant's election with traverse of microcrystalline cellulose plus mannitol, hydroxypropyl cellulose and talc in the reply filed on 07/14/2021 is acknowledged.  The traversal is on the ground(s) that the claimed invention provides a special technical feature.  This is not found persuasive because Furitsu teaches such compositions comprising 2.5% of lenvatinib mesylate (10 mg of 400 mg, see .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 8, and 11, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 9-11 are objected to under 35 U.S.C. 112, fourth paragraph, for failing to provide a further limitation on claim 1.  Claims 9-11 are a product by process claim, and is limited to the end product as being a composition comprising a therapeutically effective dose of Lenvatinib mesylate and sodium carbonates, wherein the weight ratio of Lenvatinib mesylate to sodium carbonates ranges from 1:1.5 to 1:5.  Since claim 1 already claims a composition comprising a therapeutically effective dose of Lenvatinib mesylate and sodium carbonates, wherein the weight ratio of Lenvatinib mesylate to sodium carbonates ranges from 1:1.5 to 1:5, claims 9-11 do not provide a further limitation on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Furitsu (EP 179788, already of record).
Furitsu teaches compositions comprising polymorphic crystals of 4-(3-chloro-4-(cyclopropylaminocarbonyl) aminophenoxy)-7-methoxy-6-quinolinecarboxamide (i.e. lenvatinib 
Furitsu does not teach the recited range of 1:1.5 to 1:5.  Furitsu does not teach the recited amounts of sodium carbonates, hydroxypropyl cellulose, and mannitol.
Even though the range for the component ratios as taught by Furitsu is not the same as the claimed ratios, Furitsu does teach an overlapping range of ratios, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of ratios is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize ratios in order to increase the stability of the composition.
The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.

Regarding the limitation wherein sodium carbonates are present in a range from 20 to 55%, by weight based on the total weight of the composition, Furitsu teaches such compositions comprising 0.5 to 15% of sodium carbonate or sodium hydrogen carbonate (paragraph 0060).  Furitsu does not specifically teach the exact amounts claimed in instant claim 3.  However, it would be within the skill of an ordinary artisan to be able to modify the concentration in order to obtain the desired stability of the composition. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the limitation wherein microcrystalline cellulose in an amount of from 20% to 65% by weight and mannitol in an amount of from 7% to 18%, Furitsu teaches diluents such as mannitol and crystalline cellulose (i.e. microcrystalline cellulose), which can be present in an amount of 37.2% for mannitol (153 mg of 411 mg) and 2.9% for crystalline cellulose (paragraph 0063, see Table 5).  Furitsu does not specifically teach the exact amounts claimed in instant claim 8.  However, it would be within the skill of an ordinary artisan to be able to modify the concentration in order to obtain the desired stability of the composition. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the limitation wherein low substituted hydroxypropyl cellulose in an amount of from 15% to 25% by weight, Furitsu teaches disintegrants such as hydroxypropyl cellulose present in an amount of 0.1 to 30% (paragraph 0066).  Even though the range for the concentration as taught by Furitsu is not the same as the claimed concentration, Furitsu does teach an overlapping range of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize concentrations in order to increase the stability of the composition.


	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Furitsu (EP 179788, already of record) as applied to claims 1-3 and 5-16 above and further in view of Holm (US 2008/0131503).
The teachings of Furitsu are presented above.
Furitsu does not teach sodium carbonate in the form of sodium bicarbonate.
Holm is drawn towards oral compositions, which can comprise crystalline actives (see abstract; paragraph 0036, 0059).  Holm teaches stabilizers including sodium salts, such as sodium carbonate and sodium bicarbonate (claim 21).
It would have been obvious to one of ordinary skill in the art to formulate a composition comprising sodium carbonate in the form of sodium bicarbonate, as suggested by Holm, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since sodium carbonate in the form of sodium bicarbonate is conventionally used as a stabilizer as taught by Holm, with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Conclusion
Claims 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629